 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     ROBERT J. MCCARTY,                                      Case No.: 2:18-cv-00732-RFB-NJK
10
             Plaintiff(s),                                   Order
11
     v.                                                      (Docket Nos. 53, 54)
12
     US BANCORP, et al.,
13
             Defendant(s).
14
15         Pending before the Court are Plaintiff’s motions for a protective order, Docket No. 53, and
16 Plaintiff’s motion to strike depositions, Docket No. 54. Plaintiff’s motions relate to his deposition
17 on December 27, 2018, and Defendants’ motion for dispositive sanctions, Docket No. 49. Plaintiff
18 also asks the undersigned to recuse. Docket No. 53 at 16.
19         On January 28, 2019, the Court held a hearing on Defendants’ motion for dispositive
20 sanctions. See Docket No. 56. The Court denied Defendants’ request for sanctions and ordered
21 that the parties schedule Plaintiff’s deposition. Id. Accordingly, Plaintiff’s motion for a protective
22 order and to strike depositions are DENIED. Docket Nos. 53, 54. Further, Plaintiff’s request for
23 the undersigned to recuse is DENIED. Docket No. 53. See also Docket Nos. 39, 42.
24         IT IS SO ORDERED.
25         Dated: January 30, 2019
26                                                              _______________________________
                                                                NANCY J. KOPPE
27                                                              United States Magistrate Judge
28                                                   1
